United States Court of Appeals
                     For the First Circuit




No. 05-1631

                  WATERPROOFING SYSTEMS, INC.,

                      Plaintiff, Appellee,

                               v.

                        HYDRO-STOP, INC.,

                      Defendant, Appellant.




                          ERRATA SHEET


     The opinion of this Court issued on March 2, 2006, is amended
as follows:

     On page 9, line 21, "distributor" should read "supplier"

     On page 9, line 22, "supplier" should read "distributor"